Citation Nr: 0424455	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  02-21 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
March 1994.

In January 2004, the Board remanded this matter to the RO 
further development.  However, for reasons set forth below, 
the Board notes that all of the remand directives have not 
been satisfied.  A remand creates a right in the veteran to 
compliance with the instructions contained herein.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Therefore, another remand 
is warranted.  

In the January 2004 remand, the Board directed the RO to 
obtain the separation examination of the veteran's period of 
service from October 1974 to March 1994.  A response dated in 
February 2004 indicates that the requested record had been 
mailed.  The Board has thoroughly reviewed the veteran's 
claims file and has not located the separation examination or 
a waiver of such examination.  The RO should make another 
attempt to locate the separation examination report.  

In addition, the Board directed the RO to obtain a VA opinion 
regarding the etiology of the veteran's diabetes mellitus.  
Specifically, the examiner was requested to indicate whether 
the disorder is related to service, among other things.  An 
opinion was rendered in March 2004; however, the examiner did 
not clearly state whether or not the veteran's current 
diabetes mellitus was caused by service.  

Accordingly, the case is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the 
following:  

1.  The RO should make another attempt to 
obtain the veteran's retirement 
examination for the period of service 
from October 1974 to March 1994, through 
official channels.  If this document is 
not available, it should be so indicated 
in writing.  

2.  The RO should obtain an addendum 
opinion of Charles Van Oppen, M.D., if 
available.  If he is unavailable, then 
the RO should seek an opinion of a VA 
specialist in endocrinology to determine 
the nature and etiology of the veteran's 
diabetes mellitus.  A second examination 
should only be scheduled if the new 
examiner determines it is necessary.  A 
copy of the veteran's claims folder must 
be provided to the examiner.  The 
examiner should indicate whether the 
claims file as been reviewed.  

Charles Van Oppen, M.D., or the new 
examiner should provide an opinion 
regarding the etiology of the veteran's 
diabetes mellitus by addressing the 
following questions (and using the terms 
as they appear in this paragraph):  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's diabetes mellitus was 
caused by service.  A complete rationale 
should be provided for all opinions 
expressed.  

3.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been 
undertaken. If any development is 
incomplete, undertake appropriate 
corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998).  

4.  Then, the RO should then readjudicate 
the claim of entitlement to service 
connection for diabetes mellitus.  

5.  If the claim remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of the 
case and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




